ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-192, concluding that by way of reciprocal discipline pursuant to Rule 1:20-14, a one-year suspension from practice should be imposed on SCOTT M. BERGER of EAST ROCKAWAY, NEW YORK, who was admitted to the bar of this State in 1990, and whose license to practice law in New Jersey was administratively revoked pursuant to Rule l:28-2(c) effective September 26, 2005;
And the basis for said suspension from practice being the three-year suspension imposed on SCOTT M. BERGER in New York, effective June 29, 2001, for conduct in violation of RPC 3.3(a)(1) (false statement of material fact or law to a tribunal), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), RPC 8.4(d) (conduct prejudicial to the administration of justice), RPC 7.2(c) and RPC 7.3(d) (prohibiting lawyer from compensating others for recommending or securing the lawyer’s employment by client);
And good cause appearing;
It is ORDERED that SCOTT M. BERGER is suspended from the practice of law for a period of one year, retroactive to June 29, 2001; and it is further
ORDERED that this retroactive suspension has no effect on the September 26, 2005, administrative revocation of respondent’s license to practice law in this State; and it further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*270ORDERED that respondent reimburse the Disciplinary Oversight Committee for approved administrative costs incurred in the prosecution of this matter.